Case 1:20-cv-23146-UU Document 35 Entered on FLSD Docket 11/12/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 20-cv-23146-UU

 TIRE GROUP INTERNATIONAL, LLC,

        Plaintiff,

 v.

 TIRE GROUP INVESTMENT, LCC,
 et al.,

        Defendants.
                                              /

                                             ORDER

        THIS CAUSE is before the Court upon Magistrate Judge Lisette Reid’s Report and

 Recommendation on Plaintiff’s Motion for Attorneys’ Fees and Costs (the “R&R”). D.E. 31. The

 Court has reviewed the pertinent portions of the record and is otherwise fully advised in the

 premises.

        On October 20, 2020, the Court referred Plaintiff’s Motion for Award of Attorneys’ Fees

 and Costs (D.E. 28), to Magistrate Judge Reid for a report and recommendation. D.E. 30. On

 October 23, 2020, Magistrate Judge Reid issued the R&R, recommending that the Motion be

 denied without prejudice due to Plaintiff’s failure to comply with the Local Rules of the Southern

 District of Florida. D.E. 31. Magistrate Judge Reid granted the parties fourteen (14) days from

 the date of the order to file objections. Id. As of the date of this order, no party has filed an

 objection. After a review of the record and the R&R, the undersigned agrees with Magistrate

 Judge Reid’s recommendation. Accordingly, it is
Case 1:20-cv-23146-UU Document 35 Entered on FLSD Docket 11/12/2020 Page 2 of 2




         ORDERED AND ADJUDGED that the R&R (D.E. 31) is ADOPTED, RATIFIED AND

 AFFIRMED. Plaintiff’s Motion for Award of Attorneys’ Fees and Costs (D.E. 28) is hereby

 DENIED WITHOUT PREJUDICE.

         DONE AND ORDERED in Chambers, Miami, Florida, this _11th_ day of November,
 2020.



                                         __________________________________
                                         URSULA UNGARO
                                         UNITED STATES DISTRICT JUDGE
 Copies furnished:
 All counsel of record
 Magistrate Judge Lisette M. Reid




                                           2
